Jenkins, P. J.,
concurring specially. Inasmuch as the defendant tendered what he claimed was the last installment under the lease contract, and it was accepted as having been tendered in full settlement of all amounts due or which would become due under the lease, and as in settlement of the controversy as to when the lease would expire and as to how much would become due thereunder, it is my opinion that the rulings of this court in Bass Dry Goods Co. v. Roberts Coal Co., 4 Ga. App. 520 (61 S. E. 1134), Ryan v. Progressive &c. Publishing Co., 16 Ga. App. 83 (84 S. E. 834) and Riley v. London Guaranty &c. Co., 27 Ga. App. 686 (109 S. E. 676), must govern, and that the record evidences . an accord and satisfaction. I concur in the judgment of affirmance, but not in the ruling stated in the first paragraph of the decision.